Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
Vv.

David & Sang Corp.
d/b/a Beltsville Sunoco,

Respondent.

Docket No. C-13-979
FDA Docket No. FDA-2013-H-0810

Decision No. CR2910

Date: August 29, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, David & Sang Corp., d/b/a Beltsville Sunoco,
that alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that a cigarette purchaser was 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money
penalty of $500.

On July 10, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Beltsville Sunoco, an establishment that sells tobacco
products and is located at 10621 Baltimore Avenue, Beltsville, Maryland
20705. Complaint 3.

e On June 15, 2012, at approximately 11:55 AM ET, an FDA-commissioned
inspector observed a violation of 21 C.F.R. Part 1140 at Respondent’s
establishment. The inspector observed a violation of 21 C.F.R.

§ 1140.14(a) when “a person younger than 18 years of age was able to
purchase a package of Newport Box cigarettes ....” Complaint § 10.

© On August 16, 2012, CTP issued a Warning Letter to Respondent!
regarding the inspector’s observations from June 15, 2012. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.14(a), and that the named violation was not necessarily
the only violation at the establishment. The Warning Letter went on to
state that if Respondent failed to correct the violation, regulatory action by

"In the Complaint, CTP states that it issued the Warning Letter to “Sunoco.”
Complaint § 10. Although the Complaint does not specifically state that “Sunoco”
is also known as “Beltsville Sunoco,” I infer that the two names refer to the same
retail outlet.
the FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Mr. David Chang, Respondent’s owner, responded to the Warning Letter
for Respondent. In an August 17, 2012 letter, Mr. Chang “stated that
Respondent will check the ID of anyone attempting to buy cigarettes,
reminded all of its employees of the seriousness of such federal violations
and posted warning signs about selling any tobacco products to minors.”
Complaint § 11.

¢ On November 29, 2012, at approximately 3:33 PM ET, FDA-
commissioned inspectors documented additional violations of 21 C.F.R.
Part 1140 at Respondent’s establishment. The inspectors documented a
violation of 21 C.F.R. § 1140.14(a) when “a person younger than 18 years
of age was able to purchase a package of Newport Box cigarettes... [.]”
The inspectors also documented a violation of 21 C.F.R. § 1140.14(b)(1)
when “the minor's identification was not verified before the sale... .”
Complaint § 1.

e CTP issued a Notice of Compliance Check Inspection to Beltsville Sunoco
on December 4, 2012, due the minor’s cigarette purchase on November 29,
2012, at approximately 3:33 PM ET. The Notice stated that the violation
described was not necessarily the only violation reported. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes or
smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing the purchaser’s date of birth, that no purchasers of
cigarettes or smokeless tobacco are younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a six-month period.
Specifically, Respondent had a violation on June 15, 2012, and two violations on
November 29, 2012. Respondent’s actions violated the prohibition against selling
cigarettes to persons younger than 18 years of age. 21 C.F.R. § 1140.14(a).
Respondent’s actions also violated the requirement that retailers verify, by means

of photo identification containing a purchaser’s date of birth, that no purchaser of
cigarettes or smokeless tobacco is younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law for
which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for a third violation within a six-month period,
21 C.F.R. § 17.2, and CTP has requested a fine in that amount. Therefore, I find
that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

